 UNITED MINE WORKERS OF AMERICA425ployees from all plants which the amalgamated represented.Thefact that the Petitioner now chooses, in the face of the broad disaffilia-tion, to limit its representation claim to all but one of these plants,does not lessen the effect of the disaffiliation.Accordingly, we findthat the Intervenor's contracts with the Employers do not bar theinstant petitions and that a question affecting commerce exists con-cerning. the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act'4. The following employees of the Employers constitute units appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees of the Bryant FinishingCo., Inc., Coventry, Rhode Island, excluding executives, office andclerical 'employees, guards, professional employees, and all super-visors as defined in the amended Act.All production and maintenance employees of the Pawtuxet ValleyDyeing Co., Inc., West.Warwick, Rhode Island, excluding executives,office and clerical employees, guards, professional employees, and allsupervisors as defined in the amended Act.All. production and maintenance employees of the Thies Dyeing'Mills, Inc.,West Warwick, Rhode Island, including receiving andshipping clerks but excluding general office help, foremen, heads ofdepartments, guards, and all supervisors as defined in the amendedAct.All production and maintenance employees of the George E.Mousley Company, Inc., and Millburn Mills, Inc., West Warwick,Rhode Island, excluding executives, supervisors, office clerical em-ployees, professional employees, and all supervisors as defined in theamended Act.[Text of Direction of Elections omitted from publication in thisvolume.]UNITED MINE WORKERS OF AMERICA, LOCAL UNION 12050, DISTRICT 50andEQUITABLE GAS COMPANY.Case No. 6-CD-15.November 19,19,152Decision and Determination of DisputeSTATEMENT OF THECASEThis proceeding arises under Section 10 (k) of the Act, as amendedby the Labor Management Relations Act, 1947, which provides that4 SeeWade ManufacturingCompany,100 NLRB 1135,and casescited therein.Cf.J. J. TourekManufacturing Co.,90 NLRB5; Barker and Williamson,Inc.,97 NLRB 562;Telex, Inc.,90NLRB 202;Trio Industries,Inc.,97 NLRB 1146.101 NLRB No. 99. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD"whenever it is charged that any person has engaged in an unfair laborpractice within the meaning of paragraph 4 (d) of section 8 (b), theBoard is empowered and directed to hear and determine the disputeout of which such unfair labor practice shall have arisen. . . :'On June 5, 1952, Equitable Gas Company, herein called Equitable,filed with the Regional Director for the Sixth Region a charge againstLocal 12050, District 50, United Mine Workers of America, hereincalled District 50, alleging that it had engaged in and was engagingin certain activities proscribed by Section 8 (b) (4) (D) of theamended Act. It was alleged, in substance, that District 50 had in-ducod and encouraged Equitable's employees to engage in a strike orcon serted refusal to work in the course of their employment with anobject of forcing or requiring Equitable to assign particular work toemployees who are members of or represented by District 50 ratherthan to employees who are members of Local Union 149, InternationalBrotherhood of Electrical Workers, AFL, herein called the IBEW.Pursuant to Sections 102.71 and 102.72 of the Board's Rules andRegulations, the Regional Director investigated the charge and pro-vided for an appropriate hearing upon due notice to all the parties.Thereafter, a hearing was held before Joseph C. Thackery, hearingofficer, on July 2 and 3, 1952. The IBEW was permitted to interveneand to participate fully in the hearing.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the hearing officer made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEquitable Gas Company, a Pennsylvania corporation, is engaged atPittsburgh, Pennsylvania, in the production, transmission, purchase,storage, distribution, and sale of fuel gas. It has interconnecting pipe-lines with Texas Eastern Transmission Corporation, Tennessee GasTransmission Company, and the United Fuel Gas Company. Theselatter companies are engaged in the transmission of fuel gas from thesouthwestern United States.During 1951 Equitable produced 37,084,634 thousand cubic feet andpurchased 25,028,786 thousand cubic feet of gas from the above-namedtransmission companies and purchased 10,133,668 thousand cubic feetof gas from other sources. In the same period Equitable sold 2,906,889thousand cubic feet of gas in West Virginia valued at $968,303 and sold UNITED MINE WORKERS OF AMERICA42754,597,042 thousand cubic feetof gas in Pennsylvania valued at$24,817,360.Equitable stipulated that it isengaged in interstate commerce, andthe Board's jurisdiction over its operations is not contested by any ofthe parties.We find that Equitableis engaged in commercewithin themeaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Mine Workers of America, Local Union 12050, District 50,and Local Union 149,InternationalBrotherhood of Electrical Work-ers,AFL,are labor organizationswithin themeaningof the Act.M. THE DISPUTEA. FactsIn 1948, the Securities and Exchange Commission ordered the break-ing up of the Philadelphia company, a holding company whose num-erous subsidiaries included the Equitable Gas Company and DuquesneLight Company in the Pittsburgh area. By December 1950 Equitablehad been extruded from the Philadelphia system, and only one actionremained to be accomplished before full compliance as to Equitablewith the SEC order. The unified purchasing, warehousing, and sup-ply functions hitherto performed at its Manchester warehouse inPittsburgh by Duquesne for itself and other Philadelphia subsidiaries,including Equitable, were to be fragmented by transfer of these func-tions to the subsidiaries for performance by themselves.Equitablehad arranged to transfer certain stocks from Manchester to its ownpremises, and to place on its own payroll nine employees who hadworked for Duquesne but whose functions while there were mainlyhandling Equitable's supplies.In connection with these transfers,Equitable created a new department within the framework of itscorporate structure called the purchasing department, and includedwithin it the general stores division.The nine employees slated fortransfer from Duquesne were assigned to this division.A new facility,called the South Side location, was constructed by Equitable, and spacetherein was allocated for general stores warehousing and supplyfunctions.In October 1951 Equitable began the movement of general storessupplies and personnel to the new South Side location.Accordingto the testimony of Equitable's officials, District 50 hereupon objectedto the employment of IBEW members at this location and demandedthe assignment of the disputed general stores jobs 1 at South Side to'There is no dispute as to three of the nine jobs involved in the transfers. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsmembers who were employed in Equitable's distribution depart-ment?District 50's witnesses did not specifically deny this testimonybut testified that the demand was for the assignment of the disputedwork to employees in the distribution department as required byEquitable's contract with District 50.To enforce its demand District50 on October 22, 1951, caused a work stoppage by its members whichended upon agreement by Equitable to recall the transferees to theManchesterwarehouse.Between October1951and June 1952, Equi-table tried unsuccessfully to settle the controversy with the competingunions.On June 4, 1952,Equitable again attempted to transfer gen-eral stores supplies and personnel from the Manchester warehouse tothe South Side location.On June 5, District 50 blocked this move bya strike of its members and by picketing.On June 6 the work stop-page ended on Equitable's assurance that the transfer would be post-poned until a ruling by the Board had determined the rights of theparties..B. Bargaining historyLocal 12050,District 50, UMW, was certified in 1937 by the Pennsyl-vania Labor Relations Board as bargaining representative for a unitlimited to Equitable's distribution department employees,and hasever since had contractual relations with Equitable for these employ-ees.Its current contract for 3 years,effective from December 16, 1950,was signed in January 1951.During negotiations in December 1950,preceding agreement as to the terms of this contract,District 50 pro-posed that all new jobs to be added to the Equitable payroll as a resultof the SEC order be covered by the contract.District 50's officerstestified that this proposal was a specific claim by their Union forbargaining rights for the disputed jobs.Equitable rejected the pro-posal, and the disputed jobs were not specifically covered by the con-tract.However,for the first time in any contract between the parties,the following clause,hereinafter called the negotiation clause, ap-peared in the new contract :Classifications not shown in this Agreement will be a matter ofnegotiation between the Company and the Union covering hourlyand monthly employees.Philadelphia and its subsidiaries,including Equitable and Du-quesne, have had contractual relations on a joint basis with variousIBEW locals.Following Board certifications in 1948 and 1949, instipulated cases, the several companies in the Philadelphia systementered into a 2-year contract effective from October 1,1949, withIBEW Local Unions 140 and 149 as the joint representatives of theS The distribution department is one of 10 departments shown on the Equitableorgani-zational chart.It appears to bea mainoperating department of the company. UNITED MINE WORKERS OF AMERICA429employees of the "General Departments" of the companies.3Thesedepartments performed certain management, administrative, andother nonoperating services for all the Philadelphia subsidiaries onan intercompany basis. Included among these departments was thesystem's purchasing department.Pursuant to Board certifications in 1948, in stipulated cases,4 Du-quesne executed separate 2-year contracts effective October 1, 1951,one with IBEW Local Unions 140,and 148, and the otherwith IBEW Local Unions 140 and 149. The first of these contractscovered Duquesne's production, maintenance, transmission, and dis-tribution employees including the nonclerical classifications of thegeneral stores department.The second contract covered all of Du-quesne's office, clerical, and technical employees including the clericalclassifications of the general stores department.The general storesdepartment performed the above-related supply services at the Man-chester warehouse for several of the subsidiaries, including Equitable,and was regarded within'the Philadelphia system as a quasi-generaldepartment.When, following the SEC order, the general and quasi-generaldepartments ceased to operate on an intercompany basis and Equita-ble was required to perform the functions of these departments foritself, Equitable and Local Union 149 agreed to representation by thelatter of the employees on the Equitable payroll who had formerlybeen covered by the contract for general departments employees andof the transferred general stores employees formerly covered by Du-quesne's contracts with the several IBEW locals.By an agreementdated November 19, 1951, the parties agreed to cover these employeesfor 1 year from October 1, 1951, under the pertinent terms of thegeneral departments contract with certain modifications.Thus, atpresent the disputed employees are expressly covered by an agreementwhich extends to Equitable's employees in its purchasing, accounting,automotive equipment, economic and management research,generalsales,land, personnel, planning and development, secretary's andtreasury departments.In effect these employees comprise a unit com-parable to the former unit of general departments employees of thePhiladelphia subsidiaries, the essential difference being that the unitnow represented by Local Union 149 consists only of Equitable'semployees.3The IBEW was certified in Case No. 6-RC-64 for a unit of "all employees of the,General Departments"of the Philadelphia company and its subsidiaries.In Case No.6-RC-305 Local Union 149,IBEW, was certified for a unit of "collectors traffic receipts,assistant collectors traffic receipts,and chauffeur guard relief men in the Treasury Depart-ment" of the companies.The Board's certification in the latter case permitted the inclu-sion of these employees in a single unit with the general department employees.TheOctober 1, 1949, general departments contract accordingly covered all employees includedIn these certifications.4Cases Nos. 6-RC-88 and 6-RC-89. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Contentions of the partiesEquitable contends that it has the right freely to assign the workin question to employees of its own choosing, and denies any surrenderof such right to District 50 by contract or otherwise.The IBEW is in accord with Equitable's position.District 50 maintains that its contract with Equitable requires theassignment of the disputed work to employees in the distributiondepartment.This contention is predicated on a construction of the"negotiation" clause in the contract which District 50arguesobligatedEquitable to "negotiate" with it for the disputed jobs.District 50arguesfurther that through negotiation it could have shown thatthese jobs appropriately belong in the distribution department, andthat the jobs should have been posted so that employees of that de-partment could have bid for them; ° that by unilaterally includingthese jobs in the general stores division of the purchasing departmentand by assigning them to members of the IBEW, Equitable violatedits contract.D. Applicability of the statuteIt is clear from the record that the "dispute" in this proceedinginvolves efforts by District 50 to force or require Equitable to assigncertain work of its general stores division in the purchasing depart-ment to employees who are either members of District 50 or aremembers of the distribution department bargaining unit coveredby District 50's contract, although the work was assigned by theEmployer to employees who are represented by the IBEW and cov-ered by its contract.Accordingly, we find that this is a dispute withinthe meaning of Sections 8 (b) (4) (D) and 10 (k), and thereforeproperly before us for determination.,,E.Merits of the disputeThe parties disagree as to the meaning of the negotiation clausein the contract.Equitable and the IBEW assert that as the contractaccords representative status to District 50 for distribution departmentemployees only, the negotiation clause manifestly requires the parties5District 50's field representative testified that "The thing we were objecting to wasthese men[the disputed employees] coming inat the verytop classification."He testifiedfurther that District 50 desiredthat thejobs be posted"within the framework of [its]contract."As the contract provides for the filling of new jobs created in the distributiondepartment with qualified employees in that department before new employees are hired,it seems apparent that the demand for posting was a method of forcing the selection ofdistribution department members for these jobs.(WinslowBros.&SmithCo.) 90 NLRB 1379;Amalgamated Meat Cutters&Butcher Workmen of North America,Local556,AFL (Safeway Stores, Incorporated),100 NLRB 357.None of the parties inthis proceeding contests the applicability of the statute,and stipulated at the hearingto be bound by the Board's determination. UNITED MIIkE WORKERS OT 'AMERICA431to negotiate solely for new classifications createdwithinthat depart-ment.Equitable's officials testified that the clause was included inthe contract for this specific purpose.Because the disputed jobswere established in the purchasing department,which is separateand distinct from the distribution department, they maintain thatEquitable was not obligated, by the contract to negotiate with District50 concerning these jobs.District 50, on the other hand, asserts that the clause was intendedto apply toallnew classifications to be added to the Equitable pay-roll as a resultof the transfer of employees from Philadelphia sub-sidiaries pursuant to the SEC order. To support this position, Dis-trict 50's officials testified that during negotiations before the contractwas concluded they had proposed to Equitable that their Union begranted bargaining rights for the new jobs, and that the negotiationclause was incorporated in the contract upon Equitable's agreementto negotiate with District 50 for all these jobs.To bolster thismeaning of the clause, these witnesses testified that although District50's previous bargaining contracts with Equitable had not containedsuch a clause, the parties had nevertheless in the past negotiatedfor newclassificationsadded to the distribution department.Theyreasoned therefrom that it is not likely that the clausewas meantto provide for a practice which in the past had been followed as amatter of course without a contract provision, but that the clausewas included in contemplation of a new contingency, namely thetransfer of jobs from the Philadelphia system.However, District50's recording secretary, its principal witness at the hearing, testifiedin effect that in December 1950, during the period of contract negotia-tions,Equitable had refused to accede to District 50's proposal forinclusion in the contract of all the jobs to be transferred, and thatEquitable's position was that only jobs assigned to the distributiondepartment were to be covered by the contract.This account ofEquitable's stand on this matter, with no evidence in the record thatEquitable had altered its position before the contract was concluded,strengthens the testimony of Equitable's officials that the negotiationclause was intended to apply only to jobswithinthe distributiondepartment, and renders doubtful District 50's broad version of theclause.In any event, it does not follow from District 50's interpretationof the negotation clause that Equitable had contractually abdicated itsmanagerial prerogative of organizing its corporate structure andassigning company operations to departments of its own choosing.We are satisfied that neither this clause nor any other part of District50's contract deprived Equitable of its managerial right to decidewhether the disputed jobs should be incorporated in the purchasingdepartment of the company or in any other department.We find no 432DECISIONSOF NATIONALLABOR RELATIONS BOARDmerit in District 50's contention that Equitable was committed bythe negotiation clause to include the general stores work in questionin the distribution department, and to assign the work to employees inthat department.Such right as District 50 may have to require theassignment of the disputed work to members of the distribution depart-ment must flow from other provisions of the contract.Implicit in District 50's contentions is the argument that the dis-puted jobs appropriately belong in the unit of distribution departmentemployees for which it is colatractuall)7 the bargaining representa-tive?As the IBEW also claims contract rights for these employees,we view the dispute here presented as essentially a disagreementbetween two unions as to which of the existing bargaining unitsappropriately includes the disputed supply jobs.The record does not disclose the precise functions of the distributiondepartment, except that it is referred to as an operating department.Further information as to the nature of its functions may be derivedfrom District 50's contract and the testimony which reveal that thehourly job classifications of this department include equipmentmechanic, ditching machine operator, welder, fitter, utility man, ap-pliance man,meter specialist,repairman,and adjuster,mainand serv-ice man, and laborers.The record shows also that there are in thisdepartment, welding and other repair shops, and that pipes and othermaterialsare trucked to street locations where employees of thisdepartment do work of a construction type. It thus appears that thedistribution department performs the physical operations incidentto the installation and maintenance of supply lines through whichEquitable distributes fuel gas to its customers.The distribution department is broken down into several divisionswhich function in their respective geographicareas,and also includesa machine, gas meter, and appliance shops which perform servicesfor all the divisions of the department.Each division has a supplyroom whichissuesmaterials and equipment for divisional opera-tions.Some materials are shipped directly from supply sources tojob locations within the divisions without passing through generalstores.Otherwise all stocks for the division supply rooms arerequisitioned from the Manchester warehouse, and are usually orderedto fill anticipated needs only for a few weeks. If stocks remain formore than several weeks in the division supply rooms they ale returnedto general stores at the Manchester warehouse.Each of these supplyroomshas one or more clerks who store and disburse materials andkeep stock records.These employees are classified as district clerksA and B, and storekeeper A.*On June 3,1952, after a meeting of its executive committee, District 50 informedEquitable that if it moved any of the general stores employees into the South Side build-ing "we were going out because we believed that we were the bargaining agents for thosejobs coming over there." UNITED MINEWORKERS OFAMERICA433The distribution department is headed by a general superintendentwho in turn is under the company's assistant vice president in charge,of operations.Each division in the department, as well as the metershop, is directly under a division superintendent.The purchasing department, as set forth above, was established inOctober 1951 to perform purchasing, warehousing, and supply func-tions for Equitable which before then had been performed for it byDuquesne at the Manchester warehouse.This department includes,in addition to the general stores division, the printing and stationerydivision.These divisions furnish supplies to all Equitable depart-ments.The printing and stationery division issues office clericalsupplies, and the general stores division stocks and issues approxi-mately 6,500 different items furnished mainly to the distribution de-partment.Approximately 85 percent of the total quantity of thesesupplies goes to the various distribution department divisions.Thesedivisions requisition all but approximately 5 percent of the separateitems stocked by general stores.The work performed by six of the nine employees who currentlycomprise the total general stores work force is in dispute.Thesesix have the following classifications and duties : A general clerk andan intermediate clerk maintain inventory records and post records ofreceipt and disbursement of supplies; two warehousemen and a stock-man A physically handle supplies in connection with their receipt,storage, disbursement, and shipment; a stockman C performs assignedlaboring tasks.All general stores employees are directly under thegeneral storekeeper.The purchasing agent heads the purchasingdepartment and he in turn is responsible to the company's vicepresident and general manager.The general stores employees still work at the Manchester ware-house although, as already stated, Equitable has a new facility whichwas ready to house them in October 1951. This facility consistsof two adjoining buildings, one new and the other old, and a sur-rounding yard area.Approximately 70 percent of the first floorspace and 7 percent of the second floor space in the new buildinghas been allocated for general stores.Approximately 5 percent ofthe space in the old building has also been reserved for general storesas well as 75 percent of the yard area which is to be used for storage.The remaining space is already being used by the employees of divi-sion A of the distribution department and by the meter and machineshops of that department.While at present the space within thebuildings allocated for general stores employees is not partitioned fromareaswhere distribution department employees work, Equitableintends to erect partitions when the general stores employees willbe able to work there. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of its contention that the disputed general stores jobsappropriately belong in the distribution department unit, District50 appears to rely on the close functional relation between generalstores and the distribution department resulting from the fact thatmost general stores services are performed for the distribution depart-ment. It stresses the similarity of duties of the disputed generalstores employees and employees in the distribution department divi-sion storerooms, and the close physical relation which will exist be-tween general stores and distribution department employees whengeneral stores is finally moved to the South Side facility .8To mini-mize any apparent differences in the company-wide scope of generalstores' activities and the more limited scope of the distribution de-partment's functions, District 50 points to the fact that division Aof the distribution department has a shop which fabricates pipe nip-ples used not only by the various divisions of the department, butwhich are stored at Manchester presumably for company-wide use;also that there is a machine shop in this division which does work for"large industrial installations," presumably outside its departmentallimits.Opposed to these factors are the following circumstances favoringthe view that the general stores employees do not appropriately be-long in the distribution department unit.That unit is and alwayshas been strictly a departmental unit from which Equitable's otheremployees are excluded even though they perform functions and haveduties substantially like those of employees who are in the unit.Thus, there are division storerooms in other departments, like thedivision storerooms in the distribution department, manned by em-ployees who are not in the unit.9As indicated, the general storesemployees are in a separate department and are supervised by indi-viduals who are unrelated to the distribution department.Althoughthere is some similarity between functions and duties of these em-ployees and those of the distribution department storeroom employ-ees, there are distinct differences.Thus, general stores services allof Equitable's departments and handles a far greater quantity of stockthan any of the division storerooms which keep limited supplies onhand and service only a segment of a single department.We conclude from the foregoing circumstances that there is insuffi-cient basis for finding that the general stores employees necessarilybelong in the same unit with distribution department employees.Onthe other hand, we are satisfied that the general stores employees areappropriately grouped in the unit currently represented by the IBEWwith other Equitable employees who like them perform administra-e There are 125 distribution department employees who work atSouth Side.s There are seven division storerooms in the transportationand production depart-ment, and onedivision storeroom in the compressing station department. ETHYL CORPORATION435tive,management, or nonoperating functions on a company-widebasis.Determination of DisputeOn the basis of the foregoing findings of fact and upon the entirerecord in this case, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the amended Act:1.The jobs classified as general clerk, intermediate clerk, ware-houseman, stockman A, and stockman C whose duties are related tothe performance of supply functions in the general stores division ofthe purchasing department of Equitable Gas Company, Pittsburgh,Pennsylvania, are included in the unit of employees in departmentsperforming administrative, management, and nonoperating functionspresently represented by Local 149, International Brotherhood ofElectricalWorkers, AFL, and not in the distribution department unitnow represented by Local 12050, District 50, United Mine Workersof America.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Equitable Gas Company, Local 12050, District50,United Mine Workers of America, and Local 149, InternationalBrotherhood of Electrical Workers, AFL, each may notify the Re-gional Director for the Sixth Region, in writing, of the steps it hastaken to comply with the terms of this Decision and Determination ofDispute.MEMBERS HOUSTON and STYLES took no part in the considerationof the above Decision and Determination of Dispute.ETHYLCORPORATIONandUNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OFTHEPLUMBING AND PIPE FITTING INDUSTRY OF THEUNITED STATES ANDCANADA, LOCAL UNIONNo.211,AFL, PETI-TIONERETHYL CORPORATIONandINTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, LOCAL UNION No. 716, AFL, PETITIONERETHYL CORPORATIONandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONERETHYL CORPORATIONandSHEET METAL WORKERS INTERNATIONALAS-SOCIATION, LOCAL UNION No. 54, AFL, PETITIONER.Cases Nos. 39-RC-482, 39-RC-1.83, 39-)?C-485, 39-RC-501, 39-RC-507, and39-RC-517.November 20,1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held before101 NLRB No. 94.242305-53-29